Filed 10/27/20 P. v. Moss CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F077899
           Plaintiff and Respondent,
                                                                            (Super. Ct. No. 07CM7347HTA)
                    v.

    SPENCER MOSS,                                                                         OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kings County. Donna L.
Tarter, Judge.
         Rudy Kraft, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Michael P. Farrell, Assistant Attorney General,
Daniel B. Bernstein and Kathryn L. Althizer, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Detjen, Acting P.J., Franson, J. and Meehan, J.
       Spencer Moss (defendant) appeals from an extension of his commitment, pursuant
to Penal Code section 2970, as a mentally disordered offender (MDO).1 We will dismiss
the appeal as moot.
                               PROCEDURAL HISTORY2
       In 2002, following his commitment to prison for conviction of a non-MDO-
qualifying offense, defendant was convicted of two counts of escape by force or violence.
(§ 4532, subd. (b)(2).) In 2008, he was convicted of four counts of assault by a prisoner
on a nonprisoner. (§ 4501.5.)
       On July 2, 2014, defendant was admitted to the State Department of State
Hospitals as an MDO. (§ 2962.) On February 9, 2017, the Kings County District
Attorney filed a petition to extend the commitment. (§ 2970.) On June 12, 2017,
following a jury trial, the petition was granted, and defendant’s commitment was
extended for one year.
       On February 1, 2018, the Kings County District Attorney filed a petition to extend
the commitment. (§ 2970.) Defendant subsequently waived his right to a jury trial. On
July 23, 2018, following a court trial, the petition was granted, and defendant’s
commitment was extended for one year. Defendant appealed from this extension, which
is the subject of the appeal currently before us.
                                       DISCUSSION
       At trial, the People called defendant as their first witness. Neither defendant nor
defense counsel objected, and defendant testified as requested.
       In his opening brief, defendant contended the trial court illegally allowed the
People to call him as a witness; and if the issue was forfeited due to the absence of an
objection, then defendant received ineffective assistance of counsel. Before his appeal


1      All statutory references are to the Penal Code.
2      In light of our conclusion the appeal is moot, we need not summarize the facts.


                                              2.
could be heard, however, his MDO commitment was again extended. As a result, we
asked the parties to brief the issue whether the current appeal is moot.
       “A case becomes moot when a court ruling can have no practical effect or cannot
provide the parties with effective relief. [Citation.] By the nature of MDO proceedings,
in which a new commitment order must be sought every year, issues arising in such
proceedings can most often not be decided on appeal quickly enough to provide any relief
to the person committed. That is the case here. . . . A reversal of [defendant’s July 2018]
commitment order would have no effect on the [current commitment extension].”
(People v. Dunley (2016) 247 Cal. App. 4th 1438, 1445, fn. omitted.) Nevertheless, an
appellate court has “ ‘inherent power to retain the matter, even if it is technically moot.
[Citations.]’ [Citation.]” (People v. Alsafar (2017) 8 Cal. App. 5th 880, 886.) Such
power is often exercised when the appellant raises an issue that is “of ‘important and of
continuing interest’ [and] is also one capable of repetition, but evading review.
[Citations.]” (Ibid.)
       The parties agree the present appeal is moot. With commendable candor,
appellate counsel declines to argue the exception to the mootness doctrine for issues that
are of public importance or likely to recur, should apply. He takes the position, however,
that as a matter of principle, defendant is entitled to have his appeal heard on the merits,
and a system that routinely denies MDO’s that opportunity effectively deprives them of
due process. Accordingly, he asks us to adopt a policy of always addressing such appeals
on their merits.
       We decline to do so. The due process rights of appellants in MDO cases are
adequately protected by consideration of applicability of the mootness doctrine and the
exceptions thereto on a case-by-case basis. This is particularly true in the present case
where, even assuming we could afford defendant some sort of relief, he has not shown it
is warranted.



                                              3.
       It appears settled that an MDO committee cannot be compelled to testify as a
witness for the People. (People v. Alsafar, supra, 8 Cal.App.5th at p. 887; People v.
Dunley, supra, 247 Cal.App.4th at pp. 1447-1450; see Hudec v. Superior Court (2015) 60
Cal. 4th 815, 826; People v. Curlee (2015) 237 Cal. App. 4th 709, 716-721.) This is a
statutory right, however (People v. Dunley, supra, 247 Cal.App.4th at p. 1446; see Hudec
v. Superior Court, supra, 60 Cal.4th at p. 826), and we see no reason not to apply the
general rule that a right may be forfeited if it is not asserted in a timely manner. (In re
Sheena K. (2007) 40 Cal. 4th 875, 880-881; cf. Hudec v. Superior Court, supra, 60
Cal.4th at pp. 818-819; People v. Alsafar, supra, 8 Cal.App.5th at p. 883.) Neither
defendant nor defense counsel asserted the right at trial.
       This leaves defendant’s claim of ineffective assistance of counsel. The burden of
proving ineffective assistance of counsel is on the defendant. (People v. Pope (1979) 23
Cal. 3d 412, 425, overruled on another ground in People v. Berryman (1993) 6 Cal. 4th
1048, 1081, fn. 10.) “To secure reversal of a conviction upon the ground of ineffective
assistance of counsel under either the state or federal Constitution, a defendant must
establish (1) that defense counsel’s performance fell below an objective standard of
reasonableness, i.e., that counsel’s performance did not meet the standard to be expected
of a reasonably competent attorney, and (2) that there is a reasonable probability that
defendant would have obtained a more favorable result absent counsel’s shortcomings.
[Citations.] ‘A reasonable probability is a probability sufficient to undermine confidence
in the outcome.’ [Citations.]” (People v. Cunningham (2001) 25 Cal. 4th 926, 1003; see
generally Strickland v. Washington (1984) 466 U.S. 668, 687-694.) “If the record
contains no explanation for the challenged behavior, an appellate court will reject the
claim of ineffective assistance ‘unless counsel was asked for an explanation and failed to
provide one, or unless there simply could be no satisfactory explanation.’ [Citation.]”
(People v. Kipp (1998) 18 Cal. 4th 349, 367.)



                                              4.
       In the present case, the record neither contains an explanation for counsel’s failure
to object nor affirmatively precludes the existence of a satisfactory explanation. For all
we know, defendant may well have wanted to testify — as was his right — and defense
counsel reasonably may have perceived no significant difference, in terms of how
defendant would testify and the effect of that testimony on the outcome of the trial,
between whether the testimony was presented in the People’s case or in the defense case.
       In an attempt to demonstrate prejudice, defendant cites this court’s opinion in
People v. Haynie (2004) 116 Cal. App. 4th 1224, in which we stated: “By calling the
person in its case-in-chief, the state is essentially saying that his or her testimony is
necessary for the state to prove its case. We have no doubt that a committee so
compelled to testify is prejudiced under these circumstances. The California Supreme
Court noted in Cramer v. Tyars (1979) 23 Cal. 3d 131 that permitted the jury to observe
the person sought to be committed and to hear him speak and respond provided ‘the most
reliable proof and probative indicator of the person’s present mental condition.’ (Id. at
p. 139.) As such, we cannot conclude that compelling Haynie to testify, even if his
testimony was in some regards cumulative to that of other witnesses, was harmless
error.” (Id. at p. 1230, italics added.)
       Haynie does not assist defendant, because it involved true compulsion: the People
called defendant as a witness in their case-in-chief over defense objection. (People v.
Haynie, supra, 116 Cal.App.4th at p. 1227.) The record before us does not establish
compulsion. Assuming defendant testified voluntarily — an assumption which the record
does not preclude — his testimony may well have been the same, for all intents and
purposes, whether he testified under questioning by the prosecutor or by defense counsel.
                                       DISPOSITION
       The appeal is dismissed as moot.




                                               5.